Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose wherein said controller drives said first signaling device in a first alarm state (AL1) if said controller determines first recoverable fault conditions of the internal component of said electronic protection device, said first signaling device being switched-off when said first signaling device is driven in said first alarm state (AL1), and - wherein said controller continues to test for the fault condition of the internal component of said electronic protection device after having driven said first signaling device in said first alarm state (AL1) and drives said first signaling device from said first alarm state (AL1) to said non-alarm state (NAL), said first signaling device thereby re-emitting said first light signal (L1), if said controller determines normal operating conditions of the internal component of said electronic protection device again.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nguyen Tran/Primary Examiner, Art Unit 2838